           Case 1:20-cv-09409-RA-SDA Document 25 Filed 09/13/21 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 9/13/2021


 DEWAYNE BOONE,

                               Plaintiff,
                                                              No. 20-CV-9409 (RA) (SDA)
                          v.
                                                                          ORDER
 DEPARTMENT OF CORRECTIONS, et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

          On June 30, 2021, Defendants City of New York, Cynthia Brann, Patsy Yang, and Margaret Egan

filed a motion to dismiss Plaintiff’s complaint under Federal Rule of Civil Procedure 12(b)(6), and served

Plaintiff by mail, Dkt. 30. Having not received a response to that motion, the Court ordered Plaintiff to

either file a response or inform the Court that he does not intend to do so, by no later than September 7,

2021.

          The Court has not received any response to that Order. Plaintiff shall do so by October 15, 2021.

If Plaintiff does not respond to this Order, either by responding to the motion to dismiss or

submitting a letter indicating that he does not intend to do so, the Court will dismiss this action for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

          Defendants shall promptly serve this Order on Plaintiff and file proof of such service on the

docket.

SO ORDERED.

Dated:       September 13, 2021
             New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
